 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDTherefore,no good purpose could be served in considering the validity of theUnion's additional contention that its right to advertise to the public the Company's -alleged unfair labor practices constitutes a protected exercise of free speech guar-anteed by the Constitution of the United States.THE REMEDYHaving foundthat theRespondent Union has engaged in unfair labor practicesin violation of Section8(b) (1);(A)of theAct, it willbe recommendedthat theRespondent cease and desist therefrom and take certain affirmative action in orderto effectuate the policiesof the Act.Uponthe basis of the foregoing findings of fact,and upon the entirerecord,the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Local #98,RetailClerksInternationalAssociation,AFL-CIO,isa labororganization within the meaning of Section2(5) of the Act.2.By picketingPiggly-Wiggly's Sterling, Illinois, storefor thepurpose of coercingand restraining the employees of said Employer,Respondent Union has engagedin and is engaging in unfair labor practiceswithin themeaning of Section8(b)(1) (A) and Section 2(6) and (7) of the Act.3.The violativeactivities of Respondent set forth immediately above, occurringin connection with the operationsof theCompany described in Findings of Factabove, have a close, intimate,and substantial relation to trade, traffic,and com-merce among the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.[Recommendations omitted frompublication.]APPENDIXNOTICETO ALL MEMBERS OF LOCAL #98,RETAIL CLERKSINTERNATIONALASSOCIATION, AFL-CIOPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board,and inorderto effectuate the policies of the National LaborRelationsAct, we herebynotify you that:WE WILLNOT restrain or coerce the employees of Piggly-Wiggly's Sterling,Illinois, store,in the exercise of the rights guaranteed to them in Section 7 oftheAct, includingthe rightto refrain from engaging in any or all of theactivities guaranteed thereunder.LOCAL #98, RETAIL CLERKS INTERNATIONALASSOCIATION,AFL-CIO,LaborOrganization.Dated----------------By----------------------------------------------(Representative)Title)Thisnotice must remain posted for 60 days from the date hereof,and must notbe altered,defaced,or covered by any other material.J. G. Braun Company IandLocal 781, Miscellaneous Warehouse-men Union,I.B.T.Case No. 13-CA-92988. January o9, 1960DECISION AND ORDEROn July 27,1959, Trial Examiner James T. Rasbury issued his In-termediate Report in the above-entitled proceeding,finding that theRespondent had engaged in certain unfair labor practices and recom-i TheRespondent's name appears as amended at the hearing.126 NLRB No. 7. J. G. BRAUN COMPANY369mending that it cease and desist therefrom and take certain affirmativeaction, as set forth in the copy of the Intermediate Report attachedhereto.The Trial Examiner also found that the Respondent had notengaged in certain other alleged unfair labor practices and recom-mend that the complaint be dismissed as to these allegations.There-after the Respondent and the General Counsel filed exceptions andsupporting briefs.The Board 2 has reviewed the rulings made by the Trial Examinerat the hearing and finds no prejudicial error was committed.'Therulings are hereby affirmed.The Board has considered the entirerecord in this case, the Intermediate Report and the exceptions andbriefs, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders the Respondent, J. G. Braun Company,Skokie, Illinois, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in Local 781, Miscellaneous Ware-housemen Union, I.B.T., or any other labor organization, by discrimi-natorily discharging any of its employees, or in any other mannerdiscriminating in regard to their hire or tenure of employment exceptas authorized by Section 8 (a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.(b)Threatening employees witha loss of bonusesif they join,become interested in, or engage in activities on behalf of the above-named Union, or any other labor organization.2 Pursuant to the provisions of Section 3(b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Members Rodgers,Jenkins, and Fanning].,The General Counsel excepted to certain adverse rulings made by the Trial Examinerat the hearing.On request of the Respondent,the General Counsel supplied the Re-spondent with copies of affidavits of General Counsel's witnesses, Williams,McLaughlin,and Hamilton,who had testified with respect to the issue of whether Williams was dis-charged or had quit.Over the objection of the General Counsel, the Respondent's counselwas permitted to read into the record portions of the affidavits of these witnesses relat-ing to this issue, the stated purpose being to refresh the witnesses'recollection.We findno error in this ruling of the Trial Examiner.The witnesses' testimony and not thequoted portions of the affidavits constituted the evidence.And the Trial Examiner,within his discretion,properly permitted counsel in cross-examination to read from theaffidavit to refresh the witnesses'recollection.SeeWigmore on Evidence,sections764, 765.However,the Trial Examiner was in error in refusing General Counsel's offerto admit in evidence Williams'affidavit after a portion thereof was lead into the recordby Respondent's counsel.Id.Sections 2094,2102, 2113.However,the error was notprejudicial,particularly in view of our finding herein that it was not necessary to deter-mine whether Williams had quit or was discharged,as in either event,Williams had re-fused to perform a reasonable request by Respondent to temporarily take over the duties,of foreman which refusal would constitute justifiable cause for Williams'discharge.554461-60-vol. 126-25 370DECISIONSOF NATIONALLABOR RELATIONS BOARD(c) Interrogating its employees concerning their union member-ship, interests, and activities, in a manner constituting interference,restraint, or coercion in violation of Section 8 (a) (1) of the Act.(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform labor organizations, to join or assist Local 781, MiscellaneousWarehousemen Union, I.B.T., or any other labor organization, tobargain collectively with representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargainingor other mutual aid or protection or to refrain from engaging in suchactivities, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a conditionof employment as authorized in Section 8(a) (3) of the Act, as modi-fied by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Eddie McQuarley immediate and full reinstatementto his former or substantially equivalent position and make him wholefor any loss of earnings suffered as a result of the discriminationagainst him in the manner set forth in the Intermediate Report inthe section entitled "The Remedy."(b)Post at its warehouse in Skokie, Illinois, copies of the noticeattached hereto marked "Appendix."' Copies of said notice, to befurnished by the Regional Director for the Thirteenth Region, shall,after being signed by the Respondent's representative, be posted bythe Respondent immediately upon receipt thereof and maintained byit for 60 consecutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily posted.Reas-onable steps shall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(c)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records necessary to analyze the amount of backpay dueto and the rights of Eddie McQuarley under the terms of this Order.(d)Notify the Regional Director for the Thirteenth Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.IT Is FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the Respondent discriminated againstJohnnie Williams in violation of Section 8(a) (3) and (1) of the Act.' In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." J. G. BRAUN COMPANYAPPENDIXNOTICE TO ALL EMPLOYEES371Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in or activities on behalfof Local 781, Miscellaneous Warehousemen Union, I.B.T., or anyother labor organization, by discriminatorily discharging anyemployee, or in any other manner discriminating against our em-ployees in regard to their hire or tenure of employment, or anyterm or condition of employment except as authorized by Section8(a) (3) of the Act, as modified by the Labor-Management Re-porting and Disclosure Act of 1959.WE WILL NOT threaten our employees with a loss of bonuses ifthey join, or become interested in, or engage in activities on be-half of the above-named Union or any other labor organization.WE WILL NOT interrogate our employees concerning their unionmembership, interests, and activities in a manner constitutinginterference, restraint, or coercion in violation of Section 8 (a) (1)of the Act.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organi-zation, to form labor organizations, to join or assist Local 781,MiscellaneousWarehousemen Union, I.B.T., or any other labororganization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for thepurpose of mutual aid or protection as guaranteed in Section 7of the Act, and to refrain from any and all such activities, exceptto the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition ofemployment as authorized in Section 8(a) (3) of the Act, asmodified by the Labor-Management Reporting and DisclosureAct of 1959.WE WILL offer Eddie McQuarley immediate and full reinstate-ment to his former or substantially equivalent position withoutprejudice to any seniority or other rights and privileges enjoyedand make him whole for any loss of pay sufferedas a result ofour discrimination against him.All our employees are free to become or remain, or to refrain frombecoming or remaining,members of Local 781, Miscellaneous Ware-housemenUnion, I.B.T., or any other labor organization.We willnot discriminate in regardto hire or tenure of employment or any 372DECISIONSOF NATIONALLABOR RELATIONS BOARDterm or condition of employment against any employee because ofmembership in or activity on behalf of any such labor organization.J.G. BRAUN COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding with all parties represented, was heard in Chicago,Illinois, onApril 21 and 22, 1959, on complaint of the General Counsel alleging violations byJ.G. Braun Company' of Section 8(a)(1) and (3) of the Labor ManagementRelations Act, hereinafter called the Act, and the answer of Respondent.TheRespondent Company and the General Counsel submitted briefs.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent Company is a corporation duly organized under and existing by thelaws of the State of Illinois, having a warehouse and its principal office at Skokie,Illinois.It is engaged in the business of supplying architectural metals to fabri-cators.The complaint alleges and the answer admits that during the calendar year1957, a representative year, the value of products sold and transported directly tocustomers outside of the State of Illinois was in excess of $50,000.I find that theRespondent is engaged in commerce within the meaning of the Act.IL THE LABOR ORGANIZATION INVOLVEDI find that Local 781, Miscellaneous Warehousemen Union, I.B.T., herein calledthe Union, is a labor organization within the meaning of Section 2(5) of the Act.M. THE UNFAIR LABOR PRACTICESA. BackgroundRespondent has its principal office and warehouse in Skokie,Illinois, and also hasa warehouse in New York. All material facts herein relate solely to the Skokie,Illinois, location.It purchases architectural metals from extrusion mills, steel rollingmills, and various stamping and casting companies.Thismaterial is then readilyavailable in the warehouse and is sold and shipped on order to Respondent's cus-tomers.Ninety-nine percent of Respondent's sales come from catalogue sales; inother words, Respondent may be regardedas a mail-order house for architecturalmetals.When the orders are received by the office they are passed along to thewarehouse employees and the material being purchased is taken from storage bins,packed, weighed, and addressed for shipping.At all material times herein, there wereonly five employees in the warehouse and one foreman. Jacob G. Braun III wasvice president and secretary of the Respondent Corporation and the general ad-ministrativemanager.Frequently Braun worked in the warehouse with the em-ployees seeing that orders were properly filled, packed, etc.Normally, however,Foreman Frazier would see that the orders were properly filled by checking thematerial against the order, the packing, addressing, etc.Sometime in either Julyor August 1958, representatives of the Union began contacting the employees atthe jobsite in an effort to interest them in organizing for the purpose of collectivebargaining and, of course,to join the Union.l At the hearing all parties agreed to delete the word "and" from the Company's nameon all formal papers in order to reflect the Respondent's correct name. J. G. BRAUN COMPANY373B. Interference,restraint,and coercionJacob Braun III testified that he asked his employees if they had joined the Union"not more than twice"during late August or September 1958.This was after Braunhad seen the union representatives at his plant,knew the nature of their visits, hadseen union authorization cards on a desk in the warehouse,and had told some of theemployees,"I don't see why you fellows want to give money[to the Union] to buytheir Cadillacs with."Employees Williams,McQuarley,and McLaughlin each tes-tified that in late August or September Foreman Robert W.Frazier told the ware-house employees that if they signed union authorization cards they would lose theirThanksgiving and Christmas bonuses.While Frazierdenied making such a state-ment, I credit the testimony of Williams,McQuarley,and McLaughlin and find thatsuch a statement was made.These statements and the questioning of the employeesconcerning their union membership by Braun I find interfered with, restrained, andcoerced the employees in the exercise of rights guaranteedthem inSection 7 of theAct, and therebythe Respondent violated Section 8 (a) (1) of the Act.The GeneralCounsel alleged that Respondent offered its employees economicbenefits on condition that they cease engaging in union activities.Whilethe recordseems clear that Braun indicated to some of the employees that he would check thedockmen's rates for Teamsters,thisTrialExaminer is not convinced from thetestimony that such remark was made in a context that included a promise of benefit,or that such could be inferred,aswould be violative of the Act.The inferencethat might be drawn from such a remark and thereby become violativeof the Actexceeds thatwhichthisTrialExaminer is willing to do or finds necessary for a satis-factory disposition of the issues of this case.C. The discharge of Eddie McQuarleyEddie McQuarley started to work for the Respondent in July 1957.He beganwork in the small parts section or division of the warehouse where he was expectedto assistin filling orders; however, his duties also included the performance of manypersonal errands for Jacob Braun III and two or three daily trips to the post office.While his interest in the Union was somewhat passive-as itwas with all the em-ployees-it is clear that he signed a union authorization card on September 4, 1958,and mailed it to the Union.On the following day at the lunch hour, the matterof the Union was being discussed by the employees and McQuarley stated that heand Hamilton had mailed in their union authorization cards.Foreman Frazier wasa participant in the conversation and heard McQuarley's remark.Hamilton, whois stillan employee of Respondent, credibly testified that on that afternoon-Septem-ber 5, 1958-Jacob Braun III asked him if he had signed a union card and why.This query was directed to Hamilton around quitting time as Hamilton went to pickup his paycheck and at a time when Braun was talking to McQuarley. It is undis-puted that in Braun's conversation with McQuarley on September 5, 1958, at whichtimeMcQuarley was told he was to be laid off, the Union was discussed. Thefollowing testimony on direct examination was given by Braun:Q.What did you say?A. I told him that it [McQuarley's work] hadn't been overly satisfactory, andI mentioned certain instances that have already been brought up in the trial.Q. Did you talk to McQuarley in that conversation about the union or abouthis signing a card for the union?A. Yes, sir. I asked him about this because Mr. Frazier had advised methat he had signed a card.Q.When had Mr. Frazier so advised you?A. After I called Eddie on the P.A. system.Q.What did you say to McQuarley?A.Well I told Eddie I understood he had joined the union, and I didn'tknow why he hadn't advised me of it personally, and that I had decided today him off, and in the case of laying him off that the union would probablytake the stand that it was a case of laying him off because of union activities.Q. Did you say anything further about the union?A.Well, there is no sense in stating something I do not know. I can't re-member anything else at the present time.McQuarley testified that Braun called him into the office about 4:30 p.m. onSeptember 5, 1958, ,and asked him, "Why did you do this to me?"McQuarley said, 374DECISIONS OF NATIONAL LABOR RELATIONS BOARD"Do what?"Braun then said,"Sign for the union."At theconclusion of thisconversation Braun told McQuarley that he could come in Monday, but that if workhand not picked up, he would be laid off.At the hearing Respondent advanced two reasons for McQuarley's layoff.First,incompetency, and second a decline in business.While the record indicates thatMcQuarley might very well have deserved criticism or warnings for carelessness orneglect in the performance of his work, it is void of any specific warnings of im-pending disciplinary action by the Respondent prior to his layoff.When this isconsidered in conjunction with the second reason given by Respondent for his layoffand the complete failure of Respondent to come forward with any information toprove a decline in business, this Trial Examiner can only conclude that it wasMcQuarley's act of signing the union authorization card that actually precipitatedhis layoff.2The Trial Examiner feels that this conclusion is strengthened by theundisputed fact that considerable discussion concerning the Union occurred at thetime of the layoff discussion between McQuarley and Braun, all of which was whollyirrelevant and unnecessary, if the reasons advanced by Respondent at the hearinghad been the true reasons for McQuarley's layoff. The entire tenor of the letter ofrecommendation furnished McQuarley by Respondent following his layoff furtherdiscredits Respondent's incompetency argument even for an employer that wishedto be considerate of a discharged employee.3Credulity is stretched to the breakingpoint for this Trial Examiner to comprehend what sudden upsurge of business JacobBraun III thought might develop over the weekend when he told McQuarley onFriday that he might come back Monday, but that if business had not improved hewas going to lay him off. I therefore find the layoff of Eddie McQuarley onSeptember 8, 1958, by the Respondent to have been motivated and prompted bythe union activity of McQuarley and a violation of Section 8(a) (3) and (1) of theAct.D. The termination of Johnnie WilliamsJohnnieWilliams had been employed by Respondent since late 1951 or 1952.He worked in what was referred to as the long parts department of the warehouse,filling nand packing orders.Williams, like some of the other employees, had signeda union authorization cardWhile the testimony of both Respondent's witnessesand the General. Counsel's witnesses are something less than crystal clear as toexactly what transpired between Williams and Jacob Braun III I find that BraunrequestedWilliam to temporarily take over the duties of Foreman Frazier whichWilliams declined to do without any explanation to Braun.According to Williams,at the time Braun told him to take over the foreman's duties, Braun explained thatForeman Frazier was going to be away for awhile. Other than a suggestion fromWilliams that another employee perform the work, Williams offered no explanationas to why he did not want or could not fulfill the job. Braun indicated that Williamswould have to do the work or he would not have a job.Williams walked awayand on the next day, September 9, 1958, Williams picked up his final paycheck.The General Counsel contends that Respondent offered the foreman job to Williamsas a "ruse," knowing full well that he would be unable to satisfactorily perform theduties and thereby give the Respondent a reason to discharge him or force theemployee to quit. In an effort to have this Trial Examiner draw such an inference,the General Counsel went to great lengths to show that an ability to read and writewas a necessary prerequisite for the foreman's job; that Williams could not read orwrite; and that the necessity or reason for Williams taking over the duties of theforeman did not exist.Undoubtedly Williams did not read or write well, but inresponse to General Counsel's question, "Are you able to read and write?"Williamsanswered, "No,not good."[Emphasis supplied.]The facts are that he hadsatisfactorily performed his job for Respondent for a number of years and was themost senior of the warehouse employees.There was no proof that Respondent2 General Counsel's Exhibit No. 8, reflecting gross dollar sales of Respondent by monthsfrom July through December 1958, Indicates that September 1958, the month in whichMcQuarley's layoff occurred, was the largest dollar sales month during the last halfof 1958.8 See General Counsel's Exhibit No. 3, wherein Respondent stated that McQuarley'swork was "very satisfactory and we were pleased with it." J. G. BRAUN COMPANY375actually knew that he did not read and write sufficiently well to perform the job.Ido not find it necessary to determine whether Williams' severance from theRespondent's payroll was a quit or a discharge. In either event he failed to performa reasonable request by the management and in my opinion the General Counselhas failed to show by a preponderance of the proof that Respondent's action towardWilliams was motivated by the antiunion considerations. I am not convinced thatRespondent's conduct was a "ruse" or constructive discharge in violation of the Act,but rather, find that the separation of Johnnie Williams from Respondent's payrollon September 9, 1958, was for valid and legal reasons.The Trial Examiner shalltherefore recommend that the allegation in the complaint alleging the discriminatorydischarge of Johnnie Williams by the Respondent be dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent as set forth in section III, above, occurring inconnection with the operation of Respondent as described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in and is engaging in unfair laborpractices, I will recommend that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.Ithas been found that the Respondent discriminatorily discharged EddieMcQuarley.The Trial Examiner will recommend that the Respondent offer toEddie McQuarley immediate and full reinstatement to his former or substantiallyequivalent position, without prejudice to seniority or other rights or privileges, andmake him whole for any loss of pay he may have suffered by payment to him of asum of money equal to that which he normally would have earned as wages fromthe date of the discrimination against him to the date of the offer of reinstatement,less his net earnings during said period(Crossett Lumber Company,^8NLRB 440,497-498), said backpay to be computed on a quarterly basis in the manner estab-lished by the Board in F.W. Woolworth Company,90 NLRB 289.Since I have found that the Respondent interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in the Act, I am convincedthat the unfair labor practices committed are related to other unfair labor practicesproscribed and that the danger of their commission in the future is to be anticipatedfrom the Respondent's conduct in the past.Accordingly, in order to make effectivethe interdependent guarantees of Section 7 and thus effectuate the policies of theAct, I will recommend that the Respondent cease and desist from in any mannerinfringing upon the rights of employees guaranteed by the Act.May DepartmentStores, d/b/a Famous-Barr Company v. N.L.R.B.,326 U.S. 376, 386-392;Pure OilCompany (Illinois Producing Division),90 NLRB 1661, 1663.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase,Imake the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce and the Union is a labor organization,all within the meaning of the Act.2.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (1) ofthe Act.3.By discriminatively separating employee Eddie McQuarley from the payrollon September 8, 1958, as found above, the Respondent has engaged in and is en-gaging in unfair labor practices within the meaning of Section 8(a)(3) and (1) ofthe Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce withinthe meaningof Section 2(6) and (7) of the Act.5.The Respondent did not discriminatively discharge JohnnieWilliams, orpromise the employees economic benefits as alleged in the complaint.[Recommendations omitted from publication.]